DETAILED ACTION
Introduction
Claims 1-4, 6-13, and 15-20 have been examined in this application. Claims 1, 3, 6, 10, 12, 15, 17, and 18 are amended. Claims 2, 4, 7, 8, 11, 13, 16, and 20 are as previously presented. Claims 9 and 19 are original. Claims 5 and 14 are cancelled. This is a non-final office action in response to the arguments and amendments filed 5/25/2022 and the request for continued examination filed 6/29/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application CN201810022810.5 filed in China on 01/10/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 5/25/2022, have been fully considered.
Regarding the remarks pertaining to the previously made objections to the claims (presented on p. 10 under the heading “Objection to the Claims”), the amendments are acceptable and the objections are withdrawn.
Regarding the arguments pertaining to the previously made rejections under 112(b) (presented on p. 10-11 under the heading “Claim Rejections – 35 U.S.C. § 112(b)”), the arguments and amendments are persuasive, and the rejections are therefore withdrawn.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 11-14 under the heading “Claim Rejections – 35 U.S.C. § 102 and 103”), the arguments and amendments are persuasive, Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of the additional prior art of US2018/0174462A1 (Um et al.) and US2013/0253827A1 (Choi et al.), as well as the previously relied upon art of US2018/0292824A1 (Kazemi et al.), US2016/0200317A1 (Danzl et al.), U.S. 10,692,371 B1 (Nix et al), US2016/0320776A1 (Inami et al.), US2010/0023245A1 (Huang et al.), and WO2008/078088A1 (Tucker et al.).
Claim Objections
Claim 3 is objected to because of the following informalities:
In Claim 3, “a smallest evaluation value” should instead read “a smallest evaluation value of the sum of the heuristic function and the cost function” for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0292824A1 (Kazemi et al.) in view of Published Application US2018/0174462A1 (Um et al.), further in view of Publication US2016/0200317A1 (Danzl et al.).

Regarding Claim 1, Kazemi et al. discloses a driving track obtaining method (see Claim 1, [0107] generating an optimal motion plan, and see Figure 1, [0088] performed by a processor and using instructions in memory, in an autonomous vehicle), comprising:
obtaining a driving style coefficient of a driver of a vehicle A (see [0066] cost function gains can be obtained by a tuning process which describes driving behavior/style of a human driver that operates the vehicle (and see [0041, 0104] the gains being coefficients)); 
obtaining a cost function of the driver of the vehicle A based on the driving style coefficient of the driver of the vehicle A (see [0068] cost function gains are tuned and [0104-0105] applied in a cost function), wherein the cost function is used to represent costs associated with the vehicle A traveling from a first node to a target node in a driving track of the vehicle A (see [0104] the function calculates a cost associated with each feature at each state, wherein [0047] the vehicle state includes location. I.e. the cost function represents cost to travel to a target location (evaluated node) for the vehicle from a starting state (first node)); and 
converting a two-dimensional spatial map into a second three-dimensional spatial-temporal map (see [0098-0100] before motion planning, future locations for tracked objects (on a map) can be predicted for multiple time intervals. In other words, the two-dimensional location map is converted into a spatial-temporal map by predicting future states, with (see [0097] objects as polygons) at least two spatial and one time dimension); 
obtaining a vehicle body safety envelope area of a surrounding vehicle of the vehicle A (see [0097] the objects are represented with a bounding polygon, i.e. an envelope to avoid collision with a surrounding object, which [0097] can be another vehicle), 
obtaining, via calculation by a processor (see [0088] the functions performed by a processor executing instructions from memory), the driving track of the vehicle A on the second three-dimensional spatial-temporal map according to the cost function (see [0106, 0107] an optimized motion plan (driving track) is obtained using the cost function, and see [0096-0100], the motion plan is evaluated on the map of the environment [0099] for various future time points to account for future location of objects).


As above, Kazemi et al. discloses obtaining the vehicle body safety envelope area (see [0097]).
Kazemi et al. does not explicitly recite the method,
wherein obtaining the vehicle body safety envelope area comprises:
adjusting the vehicle body safety envelope area of the surrounding vehicle based on a driving style of a driver of the surrounding vehicle of the vehicle A by expanding the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is aggressive or narrowing the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is conservative.

However, Um et al. teaches a technique to obtain a vehicle body safety envelope area for a surrounding vehicle (see Figure 4D, [0061] a reference boundary area of a nearby vehicle), comprising:
adjusting the vehicle body safety envelope area of the surrounding vehicle (see Figure 9, [0119, 0121] changing longitudinal and lateral dimensions) based on a driving style of a driver of the surrounding vehicle of the vehicle A (see [0119] based on a lateral acceleration change (a particular manner, i.e. style)) by expanding the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is aggressive (see  [0119] increasing area responsive to a lateral acceleration change event, which [0079] refers to lateral acceleration exceeding a critical value, i.e. indicative of a more severe or intensive (aggressive) acceleration) or narrowing the vehicle body safety envelope area of the surrounding vehicle (see Figure 9, [0121] Figure 9, S460 decreasing the longitudinal and lateral area of the reference boundary area of the nearby vehicle) responsive to determining the driving style of the driver of the surrounding vehicle is conservative (see Figure 9, the narrowing in S460 can be responsive to a “no” determination in S410, i.e. responsive to the driving style being conservative lateral acceleration as opposed to aggressive).
Examiner's note: since the claim uses the term "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the obtaining of the vehicle body safety envelope in Kazemi et al. to include the adjusting of the envelope as taught by Um et al., with the motivation of enhancing the robustness of the system to respond to surrounding vehicle states, and improving collision avoidance while avoiding driver discomfort (see Um et al. [0004-0009]).


Additionally, Kazemi et al. does not explicitly recite the method comprising:
deleting, from the second three-dimensional spatial-temporal map, an area corresponding to the adjusted vehicle body safety envelope area of the surrounding vehicle of the vehicle A, to obtain a first three-dimensional spatial-temporal map; and
obtaining… the driving track of the vehicle A on the first three-dimensional spatial-temporal map.

However, Danzl et al. teaches a method for operating a vehicle (see e.g. Claim 23, [0080] operations in an autonomous motor vehicle 1), comprising:
deleting, from the a three-dimensional spatial-temporal map, an area corresponding to a vehicle body safety envelope area of the surrounding vehicle of the vehicle A, to obtain a first three-dimensional spatial-temporal map (see Figure 3, [0111-0112] a trajectory and corresponding area (safety envelope) are determined for surrounding vehicles 27 and 29, and the areas are excluded from the calculation of the trajectory of the motor vehicle (i.e. removed (deleted) from the drivable area in the map), and is [0112] on a three-dimensional space with location coordinates and a time coordinate (three dimensional spatial-temporal map)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicted trajectories and bounding polygons of Kazemi et al. to be used for deleting an area of a map, as taught by Danzl et al., resulting in the area being deleted from the second three-dimensional spatial-temporal map of Kazemi et al. in order to generate to obtain a first second three-dimensional spatial-temporal map which is then used for trajectory operations (taught by Danzl et al.) with the motivation of more accurately modeling the world for improving driving performance (see Danzl et al. [0112]).

Examiner’s note: the reference of Um et al. therefore modifying the initial obtaining of the bounding box in Kazemi et al., and the reference of Danzl et al. separately modifying the later use of the bounding box for deleting area on a map. The resulting combination such that the adjusted body safety envelope area is deleted from the map.
Regarding Claim 6, Kazemi et al. discloses wherein the obtaining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A comprises:
obtaining a predicted driving track of the surrounding vehicle of the vehicle A through calculation based on the vehicle body safety envelope of the surrounding vehicle, a velocity, an acceleration, and a yaw angle of the surrounding vehicle of the vehicle A (see [0097-0099] predicting future locations based on the state data which includes the bounding shape, velocity, acceleration, and heading (yaw angle) of an object, which can be another vehicle).

Kazemi et al. does not explicitly recite the method according to claim 1, wherein the obtaining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A comprises:
obtaining a predicted driving track of the surrounding vehicle of the vehicle A through calculation based on the driving style of the driver of the surrounding vehicle.

However, as above, Um et al. teaches that the vehicle body safety envelope of the surrounding vehicle is based on the driving style of the driver of the surrounding vehicle (see [0119-0121]).
The motivation to combine Kazemi et al. and Um et al. was provided in the rejection of Claim 1.


Additionally, Kazemi et al. does not explicitly recite the method according to claim 1, including:
determining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A based on the predicted driving track of the surrounding vehicle of the vehicle A and the driving style of the driver of the surrounding vehicle of the vehicle A.

However, Danzl et al. teaches the method as above, including
determining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A based on the predicted driving track of the surrounding vehicle of the vehicle A (see Figure 3, [0111, 0112] areas 34 and 35 (a safety envelope) determined which correspond to a predicted trajectory of surrounding vehicles 27 and 29).
The motivation to combine Kazemi et al. and Danzl et al. was provided above in the rejection of Claim 1.

Examiner’s note: Um et al. therefore modifying the initial obtaining of the bounding shape in Kazemi et al. and Danzl et al. separately modifying the motion planning system of Kazemi et al. to determine and remove a driving envelope area. The combination therefore meeting the claim limitations, as the vehicle body safety envelope area of the surrounding vehicle is based on predicted trajectory, which was previously determined and based on driving style of the surrounding vehicle.

Regarding Claim 7, Kazemi et al. discloses that the obtaining of the bounding shape occurs before obtaining the predicted driving track of the surrounding vehicle (see [0097-0099]).
Kazemi et al. does not explicitly recite the method according to claim 6, wherein before the obtaining the predicted driving track of the surrounding vehicle of the vehicle A based on the driving style of the driver, the velocity, the acceleration, and the yaw angle of the surrounding vehicle of the vehicle A, the method further comprises:
obtaining, via calculation by the processor, the driving style of the driver of the surrounding vehicle of the vehicle A based on the velocity and the acceleration of the surrounding vehicle of the vehicle A.

However, Um et al. teaches the technique as above, including:
obtaining, via calculation by the processor, the driving style of the driver of the surrounding vehicle of the vehicle A based on the velocity and the acceleration of the surrounding vehicle of the vehicle A (see Figure 9, [0119] detection of a lateral acceleration change event of the nearby vehicle, based on [0113, 0118], relative speed information. I.e. using velocity (speed with a lateral direction) and acceleration).
The motivation to combine Kazemi et al. and Um et al. was provided in the rejection of Claim 1.

Regarding Claim 8, Kazemi et al. discloses the method according to claim 7, wherein the method further comprises:
obtaining operation information of the driver of the vehicle A and surrounding vehicle information (see [0130] obtaining vehicle session logs which includes [0131] vehicle driver operation data and sensor data which includes [0090, 0097] surrounding vehicle information) responsive to detecting that the driver of the vehicle A takes over the vehicle A (see [0131] responsive to detected inputs for manual operation, i.e. the driver taking control);
adjusting the driving style coefficient of the driver of the vehicle A based on the operation information and the surrounding vehicle information to obtain an adjusted driving style coefficient (see [0134-0135] using the session logs to generate human executed motion plans and tune (adjust) the cost function gains (coefficients));
and storing the adjusted driving style coefficient (see [0069] tuned gains are stored in memory).

Regarding Claim 10, Kazemi et al. discloses a driving track obtaining apparatus, comprising:
a memory storing instructions (see Claim 1, [0088] instructions in memory); and
one or more processors in communication the memory (see Claim 1, [0088] the functions performed by a processor executing the instructions), wherein the one or more processors execute the instructions to perform:
obtaining a driving style coefficient of a driver of a vehicle A (see [0066] cost function gains can be obtained by a tuning process which describes driving behavior/style of a human driver that operates the vehicle (and see [0041, 0104] the gains being coefficients)); and
obtaining a cost function of the driver of the vehicle A based on the driving style coefficient of the driver of the vehicle A (see [0068] cost function gains are tuned and [0104-0105] applied in a cost function), wherein the cost function is used to represent costs associated with the vehicle A traveling from a first node to a target node in a driving track of the vehicle A (see [0104] the function calculates a cost associated with each feature at each state, wherein [0047] the vehicle state includes location. I.e. the cost function represents cost to travel to a target planned location/node for the vehicle from the current location/node);
converting a two-dimensional spatial map into a second three-dimensional spatial-temporal map (see [0098-0100] before motion planning, future locations for tracked objects (on a map) can be predicted for multiple time intervals. In other words, the two-dimensional location map is converted into a three-dimensional spatial-temporal map with at least (see [0097] using polygons) two spatial and one time dimension);
obtaining a vehicle body safety envelope area of a surrounding vehicle of the vehicle A (see [0097] the objects are represented with a bounding polygon, i.e. an envelope to avoid collision with a surrounding object, which [0097] can be another vehicle), and
obtaining, via calculation by the one or more processors, the driving track of the vehicle A on the second three-dimensional spatial-temporal map according to the cost function of the driver (see [0106, 0107] an optimized motion plan (driving track) is obtained using the cost function, and see [0096-0100], the motion plan is evaluated on a map of the environment [0099] for various future time points to account for future location of objects).


As above, Kazemi et al. discloses obtaining the vehicle body safety envelope area (see [0097]).
Kazemi et al. does not explicitly recite the apparatus, wherein obtaining the vehicle body safety envelope area comprises:
adjusting the vehicle body safety envelope area of the surrounding vehicle based on a driving style of a driver of the surrounding vehicle of the vehicle A by expanding the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is aggressive or narrowing the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is conservative.

However, Um et al. teaches a technique to obtain a vehicle body safety envelope area for a surrounding vehicle (see Figure 4D, [0061] a reference boundary area of a nearby vehicle), comprising:
adjusting the vehicle body safety envelope area of the surrounding vehicle (see Figure 9, [0119, 0121] changing longitudinal and lateral dimensions) based on a driving style of a driver of the surrounding vehicle of the vehicle A (see [0119] based on a lateral acceleration change (a particular manner, i.e. style)) by expanding the vehicle body safety envelope area of the surrounding vehicle responsive to determining the driving style of the driver of the surrounding vehicle is aggressive (see  [0119] increasing area responsive to a lateral acceleration change event, which [0079] refers to lateral acceleration exceeding a critical value, i.e. indicative of a more severe or intensive (aggressive) acceleration) or narrowing the vehicle body safety envelope area of the surrounding vehicle (see Figure 9, [0121] Figure 9, S460 decreasing the longitudinal and lateral area of the reference boundary area of the nearby vehicle) responsive to determining the driving style of the driver of the surrounding vehicle is conservative (see Figure 9, the narrowing in S460 can be responsive to a “no” determination in S410, i.e. responsive to the driving style being conservative lateral acceleration as opposed to aggressive).
Examiner's note: since the claim uses the term "or," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the obtaining of the vehicle body safety envelope in Kazemi et al. to include the adjusting of the envelope as taught by Um et al., with the motivation of enhancing the robustness of the system to respond to surrounding vehicle states, and improving collision avoidance while avoiding driver discomfort (see Um et al. [0004-0009]).


Additionally, Kazemi et al. does not explicitly recite the apparatus performing:
deleting from the second three-dimensional spatial-temporal map, an area corresponding to the adjusted vehicle body safety envelope area of the surrounding vehicle of the vehicle A, to obtain a first three-dimensional spatial-temporal map, and 
obtaining… the driving track of the vehicle A on the first three-dimensional spatial-temporal map.

However, Danzl et al. teaches a vehicle (see e.g. Claim 23, [0080] operations in an autonomous motor vehicle 1), performing operations comprising:
deleting from the second three-dimensional spatial-temporal map, an area corresponding to the vehicle body safety envelope area of the surrounding vehicle of the vehicle A, to obtain a first three-dimensional spatial-temporal map (see Figure 3, [0111-0112] using the driver assistance system, corresponding areas (safety envelope) for trajectories for surrounding vehicles 27 and 29, are determined and excluded from the calculation of the trajectory of the motor vehicle (i.e. removed (deleted) from the drivable area in the map), which [0112] can take place on a three-dimensional space with location coordinates and a time coordinate (three-dimensional spatial-temporal map)).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the predicted trajectories and bounding polygons of Kazemi et al. to be used for deleting an area of a map, as taught by Danzl et al., resulting in the area being deleted from the second three-dimensional spatial-temporal map of Kazemi et al. in order to generate to obtain a first second three-dimensional spatial-temporal map which is then used for trajectory operations (taught by Danzl et al.) with the motivation of more accurately modeling the world for improving driving performance (see Danzl et al. [0112]).

Examiner’s note: the reference of Um et al. therefore modifying the initial obtaining of the bounding box in Kazemi et al., and the reference of Danzl et al. separately modifying the later use of the bounding box for deleting area on a map. The resulting combination such that the adjusted body safety envelope area is deleted from the map.

Regarding Claim 15, Kazemi et al. discloses wherein the one or more processors execute the instructions to further perform:
obtaining a predicted driving track of the surrounding vehicle of the vehicle A based on the vehicle body safety envelope of the surrounding vehicle, a velocity, an acceleration, and a yaw angle of the surrounding vehicle of the vehicle A (see [0097-0099] predicting future locations based on the state data which includes the bounding shape, velocity, acceleration, and heading (yaw angle) of an object, which can be another vehicle).

Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform:
obtaining a predicted driving track of the surrounding vehicle of the vehicle A based on the driving style of the driver of the surrounding vehicle.

However, as above, Um et al. teaches that the vehicle body safety envelope of the surrounding vehicle is based on the driving style of the driver of the surrounding vehicle (see [0119-0121]).
The motivation to combine Kazemi et al. and Um et al. was provided above in the rejection of Claim 10.


Additionally, Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform:
determining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A based on the predicted driving track of the surrounding vehicle of the vehicle A and the driving style of the driver of the surrounding vehicle of the vehicle A.

However, Danzl et al. teaches the method as above, including
determining the vehicle body safety envelope area of the surrounding vehicle of the vehicle A based on the predicted driving track of the surrounding vehicle of the vehicle A (see Figure 3, [0111, 0112] areas 34 and 35 (a safety envelope) determined which correspond to a predicted trajectory of surrounding vehicles 27 and 29).
The motivation to combine Kazemi et al. and Danzl et al. was provided above in the rejection of Claim 10.

Examiner’s note: Um et al. therefore modifying the initial obtaining of the bounding shape in Kazemi et al. and Danzl et al. separately modifying the motion planning system of Kazemi et al. to determine and remove a driving envelope area. The combination therefore meeting the claim limitations, as the vehicle body safety envelope area is based on predicted trajectory, which was previously determined and based on driving style of the surrounding vehicle.

Regarding Claim 16, Kazemi et al. discloses that the obtaining of the bounding shape occurs before obtaining the predicted driving track of the surrounding vehicle (see [0097-0099]).

Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 15, wherein the one or more processors execute the instructions to further perform before obtaining the predicted driving track of the surrounding vehicle of the vehicle A based on the driving style of the driver, the velocity, the acceleration, and the yaw angle of the surrounding vehicle of the vehicle A, 
obtaining the driving style of the driver of the surrounding vehicle of the vehicle A based on the velocity and the acceleration of the surrounding vehicle of the vehicle A.

However, Um et al. teaches the technique as above, including:
obtaining the driving style of the driver of the surrounding vehicle of the vehicle A based on the velocity and the acceleration of the surrounding vehicle of the vehicle A (see Figure 9, [0119] detection of a lateral acceleration change event of the nearby vehicle, based on [0113, 0118], relative speed information. I.e. using velocity (speed with a lateral direction) and acceleration).
The motivation to combine Kazemi et al. and Um et al. was provided in the rejection of Claim 1.

Regarding Claim 17, Kazemi et al. discloses the driving track obtaining apparatus according to claim 16, wherein the one or more processors execute the instructions to further perform:
obtaining operation information of the driver of the vehicle A and surrounding vehicle information (see [0130] obtaining vehicle session logs which includes [0131] vehicle driver operation data and sensor data which includes [0090, 0097] surrounding vehicle information) responsive to detecting that the driver of the vehicle A takes over the vehicle A (see [0131] responsive to detected inputs for manual operation, i.e. the driver taking control);
adjusting the driving style coefficient of the driver of the vehicle A based on the operation information and the surrounding vehicle information to obtain an adjusted driving style coefficient (see [0134-0135] using the session logs to generate human executed motion plans and tune (adjust) the cost function gains (coefficients));
and storing the adjusted driving style coefficient (see [0069] tuned gains are stored in memory).

Regarding Claim 19, Kazemi et al. discloses a driving track obtaining apparatus, comprising:
a memory that stores executable program code (see [0088] memory 114); and
a processor coupled to the memory, wherein the processor invokes the executable program code stored in the memory (see [0088] memory storing instructions executed by the processor to perform the operations), to perform the method according to claim 1 (see mapping of Claim 1, above).

Regarding Claim 20, Kazemi et al. discloses a non-transitory computer-readable storage medium (see [0088] memory 114), wherein the computer-readable storage medium comprises a program instruction (see [0088] memory storing instructions executed by the processor to perform the operations), and when the program instruction is run on a computer, the computer is caused to perform the method according to claim 1 (see mapping of Claim 1, above).

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0292824A1 (Kazemi et al.) in view of Published Application US2018/0174462A1 (Um et al.), further in view of Publication US2016/0200317A1 (Danzl et al.), further in view of Patent U.S. 10,692,371 B1 (Nix et al).

Regarding Claim 2, Kazemi et al. further discloses that driving style coefficients may be learned from a human driver and provide a particular driving style/characteristic (see [0066]).

Kazemi et al. does not explicitly recite the method according to claim 1, wherein the obtaining the driving style coefficient of the driver of the vehicle A comprises:
identifying an identity of the driver of the vehicle A responsive to receiving an automatic driving instruction; and
obtaining the driving style coefficient of the driver of the vehicle A based on the identity of the driver of the vehicle A.
However, Nix et al. teaches a technique for obtaining driving characteristics for an autonomous vehicle (see Claim 1) including:
identifying an identity of the driver of the vehicle A responsive to receiving an automatic driving instruction (see Claim 1, receiving a trip request (automatic driving instruction) from a user and then in response obtaining a user profile (16:30-44 including identification) of the user, and 8:50-60 the driving may occur with little human input, i.e. the user being a driver); and
obtaining the driving style coefficient of the driver of the vehicle A based on the identity of the driver of the vehicle A (see Claims 1, 5, a user preference associated with the profile is determined and provides weights for driving operation parameters (coefficients)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Kazemi et al. to obtain coefficients using an identification of a driver, as is taught by Nix et al., with the motivation of enhancing the robustness and flexibility of the system to handle multiple driving styles and improving user experience by providing a more personalized vehicle setup (see Nix et al. 8:3-13).

Regarding Claim 11, Kazemi et al. further discloses that driving style coefficients may be learned from a human driver and provide a particular driving style/characteristic (see [0066]).

Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform:
identifying an identity of the driver of the vehicle A responsive to receiving an automatic driving instruction; and
obtaining the driving style coefficient of the driver of the vehicle A based on the identity of the driver of the vehicle A.

However, Nix et al. teaches a technique for a driving track obtaining apparatus (see Figure 5, 18:7-19, method 500 performed by vehicle computing device 106 (9:23-39 a processor) comprising:
identifying an identity of the driver of the vehicle A when responsive to receiving an automatic driving instruction (see Claim 1, receiving a trip request (automatic driving instruction) from a user and then in response obtaining a user profile (16:30-44 including identification) of the user, and 8:50-60 the driving may occur with little human input, i.e. the user being a driver); and
obtaining the driving style coefficient of the driver of the vehicle A based on the identity of the driver of the vehicle A (see Claims 1, 5, a user preference associated with the profile is determined and provides weights for driving operation parameters (coefficients)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Kazemi et al. to obtain coefficients using an identification of a driver, as is taught by Nix et al., with the motivation of enhancing the robustness and flexibility of the system to handle multiple driving styles and improving user experience by providing a more personalized vehicle setup (see Nix et al. 8:3-13).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0292824A1 (Kazemi et al.) in view of Published Application US2018/0174462A1 (Um et al.), further in view of Publication US2016/0200317A1 (Danzl et al.), further in view of Publication US2016/0320776A1 (Inami et al.), further in view of Publication US2013/0253827A1 (Choi et al.).

Regarding Claim 3, Kazemi et al. discloses wherein the obtaining the driving track of the vehicle A on the first three-dimensional spatial-temporal map according to the cost function (see [0106, 0107] and mapping of Claim 1 above) comprises:
calculating location information of a second node in the driving track of the vehicle A to obtain the driving track of the vehicle A (see [0101, 0103] candidate motion plans that are evaluated to obtain the driving track include a series of states which [0047] include location, i.e. location information describing a series of nodes (including a second node) is calculated), wherein location information of the second node that is adjacent to the first node in the driving track of the vehicle A and that is after the first node is obtained through calculation based on location information of the first node (see [0106] the candidate motion plan (series of states, including locations) is selected for the minimized total cost, i.e. the selected location of a second node (the second adjacent node in the series of the motion plan) is decided by the cost function calculation which is based on all node locations, therefore including the first) by using the following method:
obtaining location information of plural candidate nodes (see [0101, 0103] plural candidate motion plans comprising a series of states with locations (nodes)); and
evaluating location information of each candidate node according to the cost function to obtain the location information of the second node (see [0105, 0106] evaluating cost at each state (cost function at each candidate node) to determine the optimal motion plan (comprising the selected nodes, including the second node)).

Kazemi et al. does not explicitly recite the method according to claim 1, wherein the obtaining the driving track of the vehicle A comprises:
obtaining location information of NA*Nθ candidate nodes based on the location information of the first node, an acceleration change set A of the vehicle A, and a yaw angle change set θ of the vehicle A, wherein NA is a quantity of elements in the acceleration change set A, Nθ is a quantity of elements in the yaw angle change set θ, and both NA and Nθ are integers greater than 1.

However, Inami et al. teaches a technique for evaluating driving plans (see [0050]), including:
obtaining location information of NA*Nθ candidate nodes (see [0052] position (x(1), y(1)) of the host vehicle V found for all combinations of a plurality of values of acceleration and steering angle) based on the location information of the first node (see [0051] based on an initial position of the vehicle), an acceleration change set A of the vehicle A (see [0052] acceleration selected using a plurality of values for +/- km/h/sec. I.e. a set of positive or negative change values for acceleration), and a yaw angle change set θ of the vehicle A (see [0052] a set of steering angle values, for example in the range of −7 to +7 degrees/sec, i.e. a set of values describing vehicle yaw change), wherein NA is a quantity of elements in the acceleration change set A, Nθ is a quantity of elements in the yaw angle change set θ, and both NA and Nθ are integers greater than 1 (see [0052] a plurality of each type of value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of candidate motion plans and states in Kazemi et al. to further use NA*Nθ candidate nodes, as is taught by Inami et al., with the motivation of enhancing the robustness of the system and ensuring the selected course can reach the destination safely in the shortest time while observing the law (see Inami et al., [0053, 0054]).

Additionally, Kazemi et al. further discloses a cost function (see [0105]) evaluating location information of each candidate node (see [0103, 0105, 0106]).

Kazemi et al. does not explicitly recite the method according to claim 1, wherein the obtaining the driving track comprises:
evaluating location information of each candidate node in the NA*Nθ candidate nodes according to a sum of a heuristic function and the cost function to obtain the location information of the second node, wherein the location information of the second node is location information of a candidate node with a smallest evaluation value in the location information of the NA*Nθ candidate nodes, and the heuristic function is based on a difference between the location information of the candidate node and location information of the target node in the driving track of the vehicle A.

However, Choi et al. teaches a technique for determining nodes in a route (see [0047] selecting a subsequent (second) node) including:
evaluating location information of each candidate node in the candidate nodes (see [0046] calculate estimated costs for each neighbor node) according to a sum of a heuristic function and the cost function (see [0046] applying a heuristic evaluation, wherein [0021] the heuristic evaluation function may be expressed as a summation of a first cost from the start node to a node to move on the path (i.e. a cost function) and a second cost from the node to move to the destination node (a heuristic function)) to obtain the location information of the second node (see [0047] selecting the subsequent node), wherein the location information of the second node is location information of a candidate node with a smallest evaluation value in the location information of the candidate nodes (see [0047] the smallest estimated cost), and the heuristic function is based on a difference between the location information of the candidate node and location information of the target node (see [0021] and a second cost from the node to move to the destination node, i.e. evaluated node to target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the minimization and cost function in Kazemi et al. to use a cost and heuristic function, as is taught by Choi et al., with the motivation of enhancing the robustness of the system to consider additional costs and to improve search speed while taking obstacles into consideration (see Choi et al. [0007]).

Regarding Claim 12, Kazemi et al. discloses wherein the obtaining the driving track of the vehicle A on the first three-dimensional spatial-temporal map according to the cost function (see [0106, 0107] and mapping of Claim 1 above) comprises:
calculating location information of a second node in the driving track of the vehicle A to obtain the driving track of the vehicle A (see [0101, 0103] candidate motion plans that are evaluated to obtain the driving track include a series of states which [0047] include location, i.e. location information describing a series of nodes is calculated), wherein location information of the second node that is adjacent to the first node in the driving track of the vehicle A and that is after the first node is obtained through calculation based on location information of the first node (see [0106] the candidate motion plan (series of states, including locations) is selected for the minimized total cost, i.e. the selected location of a second node (the second adjacent node in the series of the motion plan) is obtained by the cost function calculation which is based on all node locations, therefore including the first) by using the following method:
obtaining location information of a plurality candidate nodes (see [0101, 0103] plural candidate motion plans comprising a series of states with locations (nodes)); and
evaluating location information of each candidate node according to the cost function to obtain the location information of the second node (see [0105, 0106] evaluating cost at each state (cost function at each candidate node) to determine the optimal motion plan (comprising the selected nodes, including the second node)).


Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform:
obtaining location information of NA*Nθ candidate nodes based on the location information of the first node, an acceleration change set A of the vehicle A, and a yaw angle change set θ of the vehicle A, wherein NA is a quantity of elements in the acceleration change set A, Nθ is a quantity of elements in the yaw angle change set θ, and both NA and Nθ are integers greater than 1.

However, Inami et al. teaches a technique for evaluating driving plans (see [0050]), including:
obtaining location information of NA*Nθ candidate nodes (see [0052] position (x(1), y(1)) of the host vehicle V found for all combinations of a plurality of values of acceleration and steering angle) based on the location information of the first node (see [0051] based on an initial position of the vehicle), an acceleration change set A of the vehicle A (see [0052] acceleration selected using a plurality of values for +/- km/h/sec. I.e. a set of positive or negative change values for acceleration), and a yaw angle change set θ of the vehicle A (see [0052] a set of steering angle values, for example in the range of −7 to +7 degrees/sec, i.e. a set of values describing vehicle yaw change), wherein NA is a quantity of elements in the acceleration change set A, Nθ is a quantity of elements in the yaw angle change set θ , and both NA and Nθ are integers greater than 1 (see [0052] a plurality of each type of value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the generation of candidate motion plans and states in Kazemi et al. to further use NA*Nθ candidate nodes, as is taught by Inami et al., with the motivation of enhancing the robustness of the system and ensuring the selected course can reach the destination safely in the shortest time while observing the law (see Inami et al., [0053, 0054]).


Additionally, Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform:
evaluating location information of each candidate node in the NA*Nθ candidate nodes according to a sum of a heuristic function and the cost function to obtain the location information of the second node, wherein the location information of the second node is location information of a candidate node with a smallest evaluation value of the sum of the heuristic function and the cost function evaluated in accordance with the location information of each candidate node of the NA*Nθ candidate nodes, and the heuristic function is based on a difference between the location information of the candidate node and location information of the target node in the driving track of the vehicle A.

However, Choi et al. teaches a technique for determining nodes in a route (see [0047] selecting a subsequent (second) node) including:
evaluating location information of each candidate node (see [0046] calculate estimated costs for each neighbor node) according to a sum of a heuristic function and the cost function (see [0046] applying a heuristic evaluation, wherein [0021] the heuristic evaluation function may be expressed as a summation of a first cost from the start node to a node to move on the path (i.e. a cost function) and a second cost from the node to move to the destination node (a heuristic function)) to obtain the location information of the second node (see [0047] selecting the subsequent node), wherein the location information of the second node is location information of a candidate node with a smallest evaluation value (see [0047] the smallest estimated cost) of the sum of the heuristic function and the cost function evaluated in accordance with the location information of each candidate node (see [0021, 0046, 0047]), and the heuristic function is based on a difference between the location information of the candidate node and location information of the target node (see [0021] and a second cost from the node to move to the destination node, i.e. evaluated node to target).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the minimization and cost function in Kazemi et al. to use a cost and heuristic function, as is taught by Choi et al., with the motivation of enhancing the robustness of the system to consider additional costs and to improve search speed while taking obstacles into consideration (see Choi et al. [0007]).

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0292824A1 (Kazemi et al.) in view of Published Application US2018/0174462A1 (Um et al.), further in view of Publication US2016/0200317A1 (Danzl et al.), further in view of Publication US2010/0023245A1 (Huang et al.).

Regarding Claim 4, Kazemi et al. discloses wherein the cost function is a function constructed based on at least one of a safety item S (see [0104, 0105] the cost function constructed using terms of gain multiplied by “features” (for example wTFx) wherein [0042] features may describe distance from a pedestrian or crossing a lane boundary (safety items)), a comfort item C, a compliance item R, or an efficiency item T, wherein the safety item S, the comfort item C, the compliance item R, and the efficiency item T are driving habit parameters of the driver of the vehicle A (see [0105] the safety item term wTFx being a driving habit parameter of the driver since [0066] the gain is learned from the driver).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Kazemi et al. does not explicitly recite 
the method according to claim 1, wherein the safety item S is used to represent a vehicle following habit of the vehicle A and a safe distance between the vehicle A and a surrounding obstacle, the comfort item C is used to represent a velocity change degree and an acceleration change degree of the vehicle A, the compliance item R is used to represent whether the vehicle A complies with traffic regulations, and the efficiency item T is used to represent a destination arrival time, braking and steering priorities for obstacle avoidance, and overtaking behavior and yielding behavior generated in a process in which the vehicle A and the surrounding vehicle of the vehicle A travel.

However, Huang et al. teaches a technique for representing driver behavior (see e.g. Claim 1)
wherein the safety item S (see [0147] features for classifying a maneuver to [0161] form a discriminant vector or [0167] objective function) is used to represent a vehicle following habit of the vehicle A (see [0156] minimum distance to a preceding vehicle) and a safe distance between the vehicle A and a surrounding obstacle (see [0158] the minimum distance to a following vehicle), the comfort item C is used to represent a velocity change degree and an acceleration change degree of the vehicle A, the compliance item R is used to represent whether the vehicle A complies with traffic regulations, and the efficiency item T is used to represent a destination arrival time, braking and steering priorities for obstacle avoidance, and overtaking behavior and yielding behavior generated in a process in which the vehicle A and the surrounding vehicle of the vehicle A travel.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function of Kazemi et al. to use a safety item as described in Huang et al., with the motivation of increasing the robustness of the system to evaluate multiple driver parameters and more accurately control the vehicle in the manner of a particular driving style (see Huang et al. [0036]).

Regarding Claim 13, Kazemi et al. discloses wherein the cost function is a function constructed based on at least one of a safety item S (see [0104, 0105] the cost function constructed using terms of gain multiplied by “features” (for example wTFx) wherein [0042] features may describe distance from a pedestrian or crossing a lane boundary (safety items)), a comfort item C, a compliance item R, or an efficiency item T, wherein the safety item S, the comfort item C, the compliance item R, and the efficiency item T are driving habit parameters of the driver of the vehicle A (see [0105] the safety item term wTFx being a driving habit parameter of the driver since [0066] the gain is learned from the driver).
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.

Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the safety item S is used to represent a vehicle following habit of the vehicle A and a safe distance between the vehicle A and a surrounding obstacle, the comfort item C is used to represent a velocity change degree and an acceleration change degree of the vehicle A, the compliance item R is used to represent whether the vehicle A complies with traffic regulations, and the efficiency item T is used to represent a destination arrival time, braking and steering priorities for obstacle avoidance, and overtaking behavior and yielding behavior generated in a process in which the vehicle A and the surrounding vehicle of the vehicle A travel.

However, Huang et al. teaches a technique for representing driver behavior (see e.g. Claim 1),
wherein the safety item S (see [0147] features for classifying a maneuver to [0161] form a discriminant vector or [0167] objective function) is used to represent a vehicle following habit of the vehicle A (see [0156] minimum distance to a preceding vehicle) and a safe distance between the vehicle A and a surrounding obstacle (see [0158] the minimum distance to a following vehicle), the comfort item C is used to represent a velocity change degree and an acceleration change degree of the vehicle A, the compliance item R is used to represent whether the vehicle A complies with traffic regulations, and the efficiency item T is used to represent a destination arrival time, braking and steering priorities for obstacle avoidance, and overtaking behavior and yielding behavior generated in a process in which the vehicle A and the surrounding vehicle of the vehicle A travel.
Examiner's note: since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function of Kazemi et al. to use a safety item as described in Huang et al., with the motivation of increasing the robustness of the system to evaluate multiple driver parameters and more accurately control the vehicle in the manner of a particular driving style (see Huang et al. [0036]).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Published Application US2018/0292824A1 (Kazemi et al.) in view of Published Application US2018/0174462A1 (Um et al.), further in view of Publication US2016/0200317A1 (Danzl et al.), further in view of Publication WO2008/078088A1 (Tucker et al.)

Regarding Claim 9, Kazemi et al. discloses storing the driving style coefficient of the driver of the vehicle A (see [0069] gains are tuned and stored in memory).

Kazemi et al. further discloses calculating the driving style coefficient of the driver of the vehicle A when a manual driving instruction is received (see [0130-0135] tuning gains based on manual operation).

Kazemi et al. does not explicitly recite the method according to claim 1, wherein the method further comprises:
calculating the driving style coefficient of the driver of the vehicle A according to a genetic algorithm when a manual driving instruction is received.

However, Tucker et al. discloses a method for calculating driving style (see p. 18, ln. 3-4 determining driver behavior metrics) including:
calculating the driving style coefficient of the driver of the vehicle A according to a genetic algorithm when a manual driving instruction is received (see p. 18, ln. 24-29, a number of metrics determined for indicating driver behavior (i.e. based on manual operation) using genetic algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning of gains in Kazemi et al. to use a genetic algorithm in determining metrics, as taught by Tucker et al., with the motivation of enhancing the robustness and flexibility of the system to characterize various metrics for many driving situations (see Tucker et al. p. 19-28).

Regarding Claim 18, Kazemi et al. discloses the one or more processors performing:
storing the driving style coefficient of the driver of the vehicle A in the memory (see [0069] gains are tuned and stored in memory).

Kazemi et al. further discloses the one or more processors configured to calculate the driving style coefficient of the driver of the vehicle A when a manual driving instruction is received (see [0130-0135] tuning gains based on manual operation).
Kazemi et al. does not explicitly recite the driving track obtaining apparatus according to claim 10, wherein the one or more processors execute the instructions to further perform driving:
calculating the driving style coefficient of the driver of the vehicle A according to a genetic algorithm when a manual driving instruction is received.

However, Tucker et al. discloses a system for calculating driving style (see p. 18, ln. 3-4 determining driver behavior metrics),
calculating the driving style coefficient of the driver of the vehicle A according to a genetic algorithm when a manual driving instruction is received (see p. 18, ln. 24-29, a number of metrics determined for indicating driver behavior (i.e. based on manual operation) using genetic algorithms).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tuning of gains in Kazemi et al. to use a genetic algorithm in determining metrics, as taught by Tucker et al., with the motivation of enhancing the robustness and flexibility of the system to characterize various metrics for many driving situations (see Tucker et al. p. 19-28).
Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20100292914-A1 teaches subject matter including route acquisition using a minima of a distance transform which may be based on a cost and heuristic function (see e.g. [0031-0033]).
US-20150203023-A1 teaches subject matter including expanding of a boundary zone in response to an aggressive or stopped vehicle (see e.g. [0052]).
EP-1977946-B1 teaches subject matter including controlling the size of a safety area of another vehicle based on risk (see e.g. translation, [0015]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619